Citation Nr: 0634914	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-18-209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

The Board remanded this case on July 28, 2003 for further 
development.  The case was again remanded on June 13, 2005 on 
determination by the Board that VA had failed to provide the 
veteran with a copy of the January 2005 Supplemental 
Statement of the Case (SSOC).  Pursuant to the Board's June 
13, 2005 remand, VA provided the veteran with a copy of the 
SSOC.  The case now returns to the Board.


FINDINGS OF FACT

1.  The veteran did not serve in combat.  

2.  An inservice stressor to support a diagnosis of post-
traumatic stress disorder has not been verified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated October 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  It specifically noted the elements necessary 
to establish service connection, and made the veteran aware 
that he should submit any evidence he had that pertained to 
his claim.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service personnel and medical records and post-
service medical records, which will be addressed as 
pertinent.  In addition, the veteran has not identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  The veteran argues in a January 2006 
Statement in Support of Claim that the December 2004 VA 
examination was inadequate because the examiner did not take 
notes during the interview or record their conversation.  
However, a detailed examination report dated December 2004 is 
of record, and the veteran has not asserted that the report 
is inaccurate or incomplete.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

Pursuant to the Board's June 13, 2005 remand, VA sent the 
veteran a copy of the January 2005 SSOC on June 5, 2006 
accompanied by notice that the veteran had 60 days to 
respond.  On August 15, 2006, having received no reply from 
the veteran, VA returned this case to the Board.

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and so there can be no possibility of 
any unfair prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection will also be presumed for certain 
chronic diseases, including psychosis, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in according with 
38 C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2006); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In a PTSD case, the Board must assess the credibility and 
weight of the evidence.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD." Id. at 618.  "Credible 
supporting evidence" of a non-combat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran's initial claimed inservice stressors were set 
forth in reply to a stressor questionnaire submitted to VA in 
February 2000: (1) In Vietnam in June or July 1970, his 
replacement on a helicopter rescue mission, identified by the 
veteran only as "Spanky," was killed; (2) His superiors 
kept the skull of a North Vietnamese casualty outside its 
headquarters building as a souvenir; and (3) He was subject 
to mortar fire while on guard duty in Vietnam.

The veteran's service personnel records reflect that he 
served in Vietnam as a helicopter repairman in the Army's 
191st Aviation Company, but do not indicate that the veteran 
was in combat.  The veteran did not receive any medals or 
decorations reflecting participation in combat.  The service 
medical records reflect that the veteran was provided a 
psychiatric consult after an altercation with a fellow 
service member on June 6, 1970 in which the veteran 
brandished a firearm and subsequently exhibited what his 
commanding officer characterized as irrational behavior.  An 
entry in the veteran's service medical records dated June 7, 
1970 reflects the examiner's perception that the veteran had 
a character problem and that he considered the veteran 
"sensitive to easily provoked."  However, no psychiatric 
problems were noted.  The October 1970 separation examination 
report reflects that the veteran's psychiatric status was 
normal.

A VA outpatient treatment record dated July 1989 notes that 
the veteran had classic symptoms of PTSD.  A March 1996 
outpatient record ruled out PTSD.  The veteran received VA 
treatment for alcohol and substance dependence in December 
1996.  A February 1999 VA treatment record includes diagnoses 
of PTSD and depression.  In August 1999, the veteran entered 
a PTSD treatment program at the Little Rock VA Medical 
Center.  A November 1999 VA outpatient treatment record 
reflects, again, on the basis of the veteran's subjective 
history, that the veteran was in combat in Vietnam, and a 
diagnosis of PTSD.  The record shows that the veteran 
continued to attend PTSD group sessions into December 1999.  
None of the outpatient treatment records reflect that a 
diagnosis of PTSD is based on anything other than the 
veteran's subjective history.

Pursuant to a Board remand, the veteran was requested to 
provide more specific stressor information, particularly 
regarding the claimed death of his replacement on a rescue 
mission, in order to facilitate the verification of his 
stressor information.  The veteran did not respond to this 
request.  The agency of original jurisdiction submitted a 
request to the U.S. Army and Joint Services Records Research 
Center (JSRRC) in October 2004 requesting information to 
confirm the veteran's claim of the death of a helicopter 
crewman in June or July 1970.  In its December 2004 reply, 
JSRRC indicated that a search of Army casualty files of the 
191st Aviation Company for the period June to July 1970 
produced no information regarding the death of anyone as 
reported by the veteran.  JSRRC's reply provided the names 
and ranks of the casualties, and the dates of death, and 
requested clarifying information.  In its January 2005 SSOC, 
VA referenced the information provided by JSRRC and stated 
that the veteran would be allowed 60 days to provide 
additional information.  The veteran eventually responded 
that the December 2004 VA examination was inadequate, but did 
not submit additional or clarifying information to VA.

During a December 2004 VA examination, the veteran recounted 
the claimed inservice stressor regarding the death of a 
helicopter crewman.  The examiner diagnosed PTSD, chronic, 
and opined that that there is a nexus between the claimed 
inservice stressor regarding the death of a helicopter 
crewman and the veteran's PTSD symptomatology, and no 
evidence of a post-military stressor.  

The evidence does not reflect that the veteran served in 
combat.  He does not have any awards or decorations 
reflecting participation in combat.  In fact, his claimed 
stressor is not that he was in combat, but that he was slated 
to participate in a rescue mission, but another individual 
took his place and was killed.  The Board finds that the 
veteran did not participate in combat and that his claimed 
stressor is not corroborated by any credible evidence of 
record.  

The veteran's claim that his replacement for a rescue mission 
was killed is vague.  When asked to give more specific 
stressor information, he did not respond.  JSRRC was unable 
to corroborate the death of the individual as described by 
the veteran.  Accordingly, the Board concludes that the 
existence of the stressor said to support a diagnosis of 
post-traumatic stress disorder is not supported by credible 
evidence.  See 38 C.F.R. § 3.304(f).  While the veteran 
initially mentioned two other stressors, his superiors 
keeping the skull of an enemy combatant and mortar fire, he 
never repeated those stressors to examiners as a stressor and 
did not provide more specific information regarding these 
claims when asked.  The record reflects that the individual 
killed in his place has been the primary stressor described 
to examiners (as it was at the December 2004 VA examination) 
and that stressor has not been verified.  Since there is no 
credible supporting evidence that an inservice stressor 
occurred, there is no basis to grant service connection.  See 
38 C.F.R. 
§ 3.304(f).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


